FILED
                             NOT FOR PUBLICATION                             JUN 16 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RICHARD BERNARD,                                  No. 13-70055

               Petitioner,                        Agency No. A071-781-322

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Richard Bernard, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion by denying Bernard’s untimely motion

to reopen to seek adjustment of status for battered spouses, because Bernard failed

to demonstrate extraordinary circumstances to waive the one-year filing deadline.

See 8 U.S.C. § 1229a(c)(7)(C)(iv)(III). The record belies Bernard’s contention that

the BIA did not adequately explain the basis for its extraordinary circumstances

determination. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010)

(requiring only that the BIA announce its decision in terms sufficient to enable

review).

      The BIA also did not abuse its discretion by determining that Bernard’s

motion to reopen did not warrant equitable tolling of the filing deadline. See

Socop-Gonzalez v. INS, 272 F.3d 1176, 1193 (9th Cir. 2001) (en banc) (equitable

tolling is available where a petitioner is unable to obtain vital information bearing

on the existence of a claim because of circumstances beyond the petitioner’s

control).

      We lack jurisdiction to consider Bernard’s unexhausted contentions

regarding exceptional circumstances and extreme hardship determinations in

relation to his stepson. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010)


                                           2                                     13-70055
(no jurisdiction to review legal claims not presented in the petitioner’s

administrative proceedings before the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                13-70055